Citation Nr: 1230586	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to May 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded by the Board in December 2011.  The requested development has been substantially complied with and the claim is ready for appellate review.  

As will be discussed below, while not certified to the Board, the TDIU issue has been considered as raised and in need of initial consideration by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher disability rating for the service connected PTSD.  In correspondence received by the Board in August 2012 the Veteran stated that his PTSD was worse.  He also indicated to the AMC that he had additional evidence to submit.  It is not clear whether that has been submitted.  

In a separate letter received at the same time, his wife stated that the Veteran's PTSD symptoms had increased in severity and noted that his hygiene had worsened.  She stated she constantly has to push him to take a bath and brush his teeth.  She further stated that it has become unbearable to get him to do things, that he is anti-social, cannot sleep at night and, thinks people are always out to get him.  The Veteran's last VA examination was in January 2012, prior to the receipt of the correspondence.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Therefore, another PTSD examination is necessary.

Furthermore, in the correspondence the Veteran stated that he had taken some "courses" at the VA in San Diego.  He did not specify the time frame.  The nature of the "courses" is not clear, but the suggestion is that it was for the psychiatric disorder.  However, it is possible that there is outstanding evidence relevant to the claim which must be obtained.

The record shows that at his January 2012 VA examination, the Veteran asserted that he was unemployable due to his service-connected PTSD.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and needs initial RO review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide the dates and places of any additional treatment for his PTSD including the dates of the "courses" taken at the San Diego VA.  After the Veteran has replied, the RO/AMC should obtain all identified treatment records and associate them with the claim file.  

2.  After the development above has been completed, the Veteran should be afforded a VA psychiatric examination to determine the nature and severity of his service connected PTSD.  On the examination, all indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for review with the examination, and the examination report should note that it has been reviewed.  The examiner should be given access to the Virtual VA file for review of records contained therein.  The examiner should identify diagnostically all symptoms and clinical findings which are manifestations of the Veteran's service-connected PTSD.  Specifically, the examiner is to determine the impairment in the Veteran's ability to perform self-care and to work.  The examiner should describe the overall social and occupational impairment caused solely by the Veteran's PTSD.  Based upon a review of the record and the examination, the examiner should provide a Global Assessment of Functioning (GAF) score provided in the Diagnostic and Statistical Manual for Mental Disabilities, indicating the level of impairment produced by the service-connected PTSD. 

3.  The RO/AMC should adjudicate the issue of entitlement to TDIU.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


